EXHIBIT 10.30

PENTAIR, INC.
OMNIBUS STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED

SECTION 1.    BACKGROUND AND PURPOSE

             1.1        Background.  Pentair, Inc. ("Pentair") maintains a
comprehensive equity compensation incentive plan to award long-term equity
incentives which tie the compensation of executives and key managerial employees
to Pentair operating results.  In particular, this Plan is designed to attract
and retain top quality executives and key employees, encourage innovation and
growth, reward executives for attainment of short-term performance objectives
and long-term shareholder value, recognize outstanding performance, encourage
executive stock ownership and, in general, to align management and shareholder
interests.  Pentair established the Plan in 1990 by combining its then separate
equity compensation plans into one plan to achieve administrative consistency
and greater flexibility in structuring equity compensation awards.

             1.2        Restatement of Plan.  Pentair amended and restated this
Plan to authorize additional shares of Stock and ICUs with which to make grants
under the Plan, clarify certain administrative practices and bring the Plan into
compliance with Code requirements enacted since the Plan’s adoption.  The
amended and restated Plan was adopted on February 14, 1996, subject to
shareholder approval, and applies to all equity compensation grants made after
that date.  This amended and restated plan extends until February 14, 2006.

             1.3        2001 Amendments.  Pentair is amending the Plan,
effective February 14, 2001, to authorize additional shares of Stock with which
to make grants under the Plan, implement a cap on the amount of authorized
shares of Stock available for various types of Stock awards, other than Options,
and clarify the authority of the Committee to amend outstanding grants.

SECTION 2.    DEFINITIONS

             Unless the context requires otherwise, when capitalized the terms
listed below shall have the following meanings when used in this or any other
section of the Plan:

             2.1        “Affiliate” is any corporation, business trust,
division, partnership or joint venture in which Pentair owns (either directly or
indirectly) fifty percent (50%) or more of the voting stock, or rights analogous
to voting stock, but only for the duration of such ownership.

             2.2        “Board” is the Board of Directors of Pentair, Inc., as
elected from time to time.

             2.3        “Book Value per Share” or “Book Value” is the total
consolidated shareholders' equity of Pentair at the close of a Fiscal Year, less
the equity attributable to preferred shares, divided by the number of shares of
Stock outstanding at the end of that Fiscal Year.

             2.4        “Code” is the Internal Revenue Code of 1986, as amended.

             2.5        “Committee” is the Compensation and Personnel Committee
of the Board, as appointed from time to time.

             2.6        “Disabled” or “Disability” is a physical or mental
incapacity which qualifies an individual to collect a benefit under the
long-term disability plan of Pentair or an Affiliate, or such other condition
which the Committee may determine to be a Disability.

             2.7        “Eligible Employee” is any key managerial,
administrative or professional employee of Pentair or an Affiliate, generally in
salary grade 25 or higher, who is in a position to make a material contribution
to the continued profitable growth and long term success of Pentair or an
Affiliate.

             2.8        “Fair Market Value” is the closing price of a share of
Stock on the relevant date as reported on either the NASDAQ National Market
System or the New York Stock Exchange, depending on which exchange then lists
Pentair stock, or as otherwise determined using procedures established by the
Committee.

             2.9        “Fiscal Year” is the twelve (12) consecutive month
period beginning January 1 and ending December 31.

             2.10      “Incentive Compensation Unit” or “ICU” is a unit
representing the right to receive an amount determined by attainment of
corporate performance objectives over an applicable Incentive Period.

             2.11      “Incentive Period” is a period of continuous employment
fixed by the Committee at the time of grant of an ICU after which such ICU may
become payable, provided all relevant performance objectives have been met.

             2.12      “Incentive Stock Option” or “ISO” is an Option which is
designated as such by the Committee and intended to so qualify under Code
section 422.

             2.13      “Nonqualified Stock Option” or “NQSO” is any Option which
is not an ISO.

             2.14      “Option” is a right granted pursuant to the Plan to
purchase Stock subject to such terms and conditions as may be specified by the
Committee at the time of grant.

             2.15      “Participant” is an Eligible Employee approved by the
Committee to receive a grant or award under the Plan.

             2.16      “Pentair” is Pentair, Inc., a Minnesota corporation.

             2.17      “Performance Period” is the period of time over which a
Participant must meet the relevant performance criteria established by the
Committee at the time of an award of Performance Shares or Performance Units.

             2.18      “Performance Share” is a share of Stock, Restricted
Stock, or a Right to Restricted Stock, awarded by the Committee, subject to such
performance targets or other restrictions as are established by the Committee at
the time of award.

             2.19      “Performance Unit” is an amount equal to the value of an
ICU determined on the date of award.

             2.20      “Plan” is the Pentair, Inc. Omnibus Stock Incentive Plan,
as amended from time to time.

             2.21      “Restricted Stock” is Stock issued or transferred to a
Participant by means of an award subject to such restrictions as may be imposed
at the time of grant by the Committee, and which will remain subject to said
restrictions until such time as the restrictions lapse.

             2.22      “Retirement” is the time a Participant who is eligible to
receive retirement income benefits from the Pentair tax qualified pension plan
separates from employment.

             2.23      “Right to Restricted Stock” is a right awarded to a
Participant to receive Stock or Restricted Stock which will vest at some future
time and which is subject to such restrictions as may be imposed at the time of
grant by the Committee, and which will remain subject to such restrictions until
the restrictions lapse.

             2.24      “Significant Shareholder” is an employee who owns more
than ten percent (10%) of the total combined voting power of all classes of
stock issued by Pentair as of the date such employee is granted an Option.  For
this purpose, the provisions of Code sections 422 and 424, as amended, shall
apply.

             2.25      “Stock” is Pentair common stock.

SECTION 3.    SHARES SUBJECT TO THE PLAN

             3.1        Shares.  (a)  Number of Shares.  The maximum number of
shares of Stock which may be issued for any type of award or grant under the
Plan shall be 5,600,000, subject to adjustment as provided in Sections 3.1(b)
and 3.3.  Not more than twenty percent (20%) of such shares shall be available
for various types of grants, other than Options, which may be made under the
Plan.

             (b)        Unused Shares.  Any shares of Stock subject to an Option
which is canceled, expires or otherwise terminates without having been exercised
in full (unless such cancellation is due to the exercise of a related SAR), or
any shares of Restricted Stock, Rights to Restricted Stock or Performance Shares
which are forfeited, shall again be available for grants or awards under the
Plan.

             3.2        Incentive Compensation Units.  The maximum number of
Incentive Compensation Units which may be awarded under the Plan is 4,000,000,
subject to adjustment as provided in this Section 3.2 and in Section 3.3.  If an
ICU is awarded, but is forfeited or otherwise terminates without payment having
been made to the Participant, then such ICU shall again be available for awards
under the Plan.

             3.3        Antidilution.  In the event of a change in the number or
class of outstanding shares of Stock by reason of a stock dividend or split,
recapitalization, reclassification, merger, consolidation, or other similar
corporate change, the number of shares of Stock as to which grants of Options or
other awards under the Plan may be made, and the number of ICUs available for
award under the Plan, shall be adjusted proportionately to the nearest whole
share or unit. Any such action shall be within the discretion of the Committee,
whose determination shall be conclusive.

             If such an adjustment is made with respect to shares then subject
to an Option, the number of shares and the Option price per share shall be
adjusted proportionately so the aggregate exercise price of such Option shall
not change.

SECTION 4.    STOCK OPTIONS

             4.1        Granting Options.  Participants may be granted ISOs,
SARs or NQSOs.  No one Participant shall be granted, in the aggregate, Options
or SARs on more than 150,000 shares in any calendar year.  Solely for purposes
of determining the number of Options or SARs available for grant to an
individual in any calendar year, Options which are canceled or repriced shall be
counted against this annual maximum to the extent required by applicable
regulations.

             4.2        Option Terms and Conditions.  (a)  Grant of Option. 
Except as otherwise limited by the Plan, the Committee shall have the discretion
to grant to a Participant any number or type of Options at any time, and subject
to such terms and conditions as the Committee may determine.

             (b)        Exercise Limit.  With respect to Options designated as
ISOs at the time of grant, to the extent the aggregate Fair Market Value of
Stock, determined as of the date of grant, with respect to which ISOs are first
exercisable during any single calendar year exceeds $100,000,  or such other
limit as shall be allowed under the Code, such Options shall be treated as
NQSOs.  In applying this limit Options shall be taken into account in the order
granted.

             (c)         Option Price.  The Option price of an ISO or NQSO shall
be not less than Fair Market Value as of the date of grant.  If an ISO is
granted to a Significant Shareholder, the Option price shall be not less than
110% of Fair Market Value on the date of grant.

             (d)        Term of Option.  Each Option shall expire at the time
specified by the Committee when granting the Option.  The Committee may not fix
a term which is shorter than required under any applicable state or federal law,
nor longer than ten (10) years from the date of grant.  With respect to a
Significant Shareholder, the Committee may not fix a term which is longer than
five (5) years from the date of grant.  An Option term may extend beyond the
Plan's termination date.

             (e)         Manner of Exercise.  To exercise an Option, whether
partially or completely, the Participant shall give written notice to Pentair in
such form and manner as the Committee may prescribe.  Payment for Stock to be
acquired by the exercise of an Option must accompany the written notice of
exercise.

             (f)         Payment.  (1)  General.  Full payment for all Stock to
be acquired upon the exercise of an Option, together with an amount sufficient
to satisfy applicable federal, state or local withholding taxes, shall be made
at the time such Option, or any part thereof, is exercised, and no Stock
certificate shall be issued until such payment has been made.  Payment may be
made in cash or in such other form as is acceptable to the Committee, provided
that in the case of an ISO, no form of payment shall be allowed which would
prevent the Option from qualifying as such within the meaning of Code section
422.

             (2)         Payment with Options.  The Participant, in lieu of or
in combination with a payment in cash, may transfer to Pentair a sufficient
number of outstanding Options as will pay all applicable withholding tax
liability incurred on exercise of the Option.  For this purpose, the Participant
may use only Options having an exercise price less than Fair Market Value on the
date such Options are transferred or exercised, and the value of such any Option
so transferred shall be the difference between its then exercise price and Fair
Market Value.  Transfer of an Option for payment of taxes shall be considered
exercise of the Option.

             (3)         Payment with Stock.  Subject to such Code requirements
as are relevant to ISOs, a Participant, in lieu of or in combination with a
payment in cash, may transfer to Pentair a sufficient number of shares of Stock
to satisfy all or any part of the Option price and applicable withholding
taxes.  Such Stock may be Stock already owned by the Participant or, in the case
of an NQSO, Stock to be acquired by exercise of the Option.  For this purpose,
the value of the Stock shall be Fair Market Value as of the date of exercise. 
Where payment is made in whole or in part by Stock, the Participant may not
transfer fractional shares of Stock or shares of Stock with an aggregate Fair
Market Value in excess of the Option price plus applicable withholding taxes.

             (4)         Interim Broker Loan.  The Committee may arrange through
a stock brokerage or other similar agent, a loan to a Participant of some or all
of the funds needed to exercise an Option.  Upon application for such loan and
receipt of written notice of exercise of an Option from a Participant, the
broker will pay to Pentair the amount requested by the Participant to pay the
Option exercise price and applicable withholding taxes.  Pentair will promptly
deliver to such broker a certificate representing the total number of shares of
Stock to be acquired by exercise of said Option.  The broker will then sell part
or all of these shares and pay to the Participant the proceeds from the sale,
less the loan principal and any interest charged thereon from the date the
broker received the notice of exercise until the date the broker is repaid.

             (5)         Other Payment Methods.  The Committee may, in its
discretion, authorize payment by other methods or forms within the limitations
imposed by the Plan and applicable state or federal law.

             (g)        No Tandem Options.  No ISO granted under this Plan shall
contain terms which would limit or otherwise affect a Participant’s right to
exercise any other Option, nor shall any NQSO contain terms which will limit or
otherwise affect the Participant's right to exercise any other Option in such a
manner that an Option intended to be an ISO would be deemed a tandem option.

             4.3        Stock Appreciation Rights.   (a)  Grant of Stock
Appreciation Rights.  The Committee may grant Stock Appreciation Rights (“SARs”)
to Participants who have been granted ISOs.  These SARs may relate to any number
of shares, up to the total number of shares the Participant could acquire by
exercise of the underlying ISOs.  An SAR shall expire no later than the
expiration date of the underlying ISO, and the amount paid shall not be more
than 100% of the difference between the Option price and Fair Market Value of
the Stock subject to the Option, determined on the date the SAR is exercised.

             (b)        Exercise.  Stock Appreciation Rights may be exercised at
the same time, to the same extent and subject to the same conditions as the
related ISO, and only when the Fair Market Value of the Stock subject to the ISO
exceeds the Option price.  The exercise of an SAR shall cancel the related ISO;
the exercise of an ISO shall cancel a related SAR.

             (c)         Payment of Stock Appreciation Rights.  Upon exercise of
an SAR, the Participant shall be paid in cash, Stock, Rights to Restricted
Stock, Restricted Stock, or a combination thereof, as the Committee shall
determine at the time of grant.  If payment is made in Stock, Rights to
Restricted Stock or Restricted Stock, the shares shall be valued at Fair Market
Value on the date the SAR is exercised.

             4.4        Issuance of Certificates.  (a)  Delivery.  As soon as
practicable after either the exercise of an Option and the delivery of payment
therefor, or the exercise of an SAR which is to be paid in Stock, Rights to
Restricted Stock or Restricted Stock, Pentair shall:

  (i) if Stock is to be issued due to the exercise of an Option, record in the
name of the Participant a number of certificated or uncertificated shares equal
to the number of shares acquired by the Participant through exercise of the
Option;         (ii) if payment is to be made in Restricted Stock, record in the
name of the Participant a number of nonnegotiable certificated or uncertificated
shares equal to the number of shares of Restricted Stock acquired; and        
(iii) if payment is to be made in Rights to Restricted Stock, establish and
maintain a  separate written account for each Participant and record in such
account the number of Rights to Restricted Stock so acquired.

 

             Consistent with applicable state or federal law, the Committee may
fix a minimum or maximum period of time during which a Participant may not sell
any such Stock or Restricted Stock, or obtain Restricted Stock in lieu of a
Right to Restricted Stock.

             (b)        Designation.  Shares acquired pursuant to the exercise
of an ISO shall be designated as such on the stock transfer records of Pentair,
to the extent the value of such shares does not exceed the exercise limit
contained in Section 4.2(b).  Shares acquired by exercise of an Option which
exceed this exercise limit shall be designated on Pentair's stock transfer
records as shares acquired pursuant to the exercise of an NQSO.  For purposes of
this exercise limit, the designation of shares as acquired pursuant to the
exercise of an ISO or NQSO shall be subject to change as permitted by applicable
Code provisions.

SECTION 5.    RESTRICTED STOCK AND INCENTIVE COMPENSATION UNITS

             5.1        Restricted Stock Awards   (a)  Written Agreement.  Each
award of Restricted Stock or Rights to Restricted Stock shall be evidenced by a
written agreement, executed by the Participant and Pentair.  Such agreement
shall specify the number of shares of Restricted Stock or the number of Rights
to Restricted Stock awarded and any terms and conditions the Committee may
require on such award.

             (b)        Restriction Period.  At the time of an award of
Restricted Stock or Rights to Restricted Stock, the Committee shall fix a period
of time ("Restriction Period") during which such restrictions as are imposed by
the Committee shall remain in effect; provided that the number of shares of
Stock with respect to which the Committee may make an award which fixes a
Restriction Period of less than three (3) years shall not exceed five percent
(5%) of the maximum number of shares available under the Plan.  Such
restrictions shall lapse upon expiration of the Restriction Period, or sooner if
otherwise provided in the Plan.

             (c)         Restrictions.  In addition to such other restrictions
as the Committee may impose at grant, each share of Restricted Stock or Right to
Restricted Stock shall be subject to the following restrictions:

  (i) Neither Restricted Stock nor Rights to Restricted Stock may be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of during a
Restriction Period.

  (ii) Except as otherwise herein provided, unless the Participant remains
continuously employed by Pentair or an Affiliate until the conditions for the
removal of such restrictions as the Committee may impose have been satisfied,
Restricted Stock and Rights to Restricted Stock shall be forfeited and returned
to Pentair, and all rights of a Participant to receive Restricted Stock or vest
in Rights to Restricted Stock shall terminate without any payment or
consideration by Pentair.

             (d)        Recordkeeping.  As soon as practicable after the
execution of the written agreement required by Section 5.2(a), Pentair shall:

  (i) for awards of Restricted Stock, record in the name of the Participant a
number of nonnegotiable, certificated or uncertificated shares equal to the
number of shares of Restricted Stock awarded; and

  (ii) for awards of Rights to Restricted Stock, establish and maintain a
separate written account for each Participant and record in such account the
number of Rights to Restricted Stock awarded.

             (e)         Dividends.  Dividends declared with respect to shares
of Restricted Stock shall be paid in cash to the Participant as and when
declared, or as otherwise determined by the Committee.  Where Rights to
Restricted Stock are awarded, the Committee shall determine whether amounts
equivalent to dividends declared on Stock subject to an award of Rights to
Restricted Stock shall be paid when the dividends are declared, or as otherwise
determined by the Committee.  Dividends, regardless of when paid, shall be
subject to all applicable withholding taxes.

             5.2        Incentive Compensation Units.  (a)  Award Agreements.
Each ICU award shall be evidenced by a written agreement, executed by the
Participant and Pentair, which shall specify the number of ICUs awarded and
contain such other terms and conditions as the Committee may require.

             (b)        ICU Account.  Pentair shall establish and maintain a
separate account ("ICU Account") for each Participant and record in such
accounts the number of ICUs awarded to each Participant.  The number of ICUs
which may be realized by each Participant may be adjusted by any conditions
specified by the Committee in the award agreement.  The maintenance of an ICU
Account is principally a bookkeeping function and does not entitle a Participant
to realize on an ICU award.

             (c)         Earning an ICU Award.    (1)  General.  The ability of
a Participant to realize on an ICU award shall be determined by achievement of
specific corporate performance factors over the designated Incentive Period. 
The maximum amount of compensation per ICU payable to a Participant in any
calendar year by reason of an ICU award shall not exceed twice the growth in
Book Value, determined pursuant to Section 5.2(d), over the applicable Incentive
Period.

             (2)         Incentive Period.  At the time of award, the Committee
shall fix the Incentive Period during which the Participant must remain
continuously employed by Pentair or an Affiliate.  The Incentive Period shall
generally be three (3) years, unless another expiration date is specified by the
Committee or the Plan provides otherwise.

             (3)         Corporate Performance Factors.  The amount of
compensation payable to a Participant on account of an ICU award shall be
determined by application of the following factors:

(i) the change in Book Value per share of Stock over the designated Incentive
Period;     (ii) the growth in earning per share of Stock over the designated
Incentive Period;     (iii) the average return on equity of Stock over the
designated Incentive Period; or     (iv) such other factors as the Committee
shall specify at the time of grant.

             (d)        Valuation of Incentive Compensation Unit.   (1) 
Valuation at Expiration of Incentive Period.  As soon as practicable after the
Incentive Period expires, Pentair's audited financial statements for the
preceding Fiscal Year shall be provided in final form to the Committee, which
shall determine the value of each ICU.  Such value shall be based on the net
increase in Book Value over the Incentive Period, calculated by subtracting the
beginning Book Value ( determined as of the December 31 immediately preceding
the date the ICUs were awarded) from the ending Book Value (determined on the
December 31 immediately following the end of the Incentive Period).  The
resulting number shall then be subject to adjustment by a multiplier which takes
into account average return on equity, compounded growth in earnings per share,
or any other corporate performance factors established with respect to the award
being valued.

             (2)         Valuation if Incentive Period Shortened.  If for any
reason an Incentive Period is shortened, the Committee shall determine the value
of an affected Participant's ICUs as soon as practicable after the date such
Period prematurely ends, and for this purpose, the ending Book Value shall be
determined as of the December 31 immediately preceding the date the Incentive
Period ends, or as otherwise determined by the Committee.

             (3)         Adjustments to Valuation Formula.  The Committee shall
retain the discretion to modify the factors or formula used to value an ICU
award; provided, however, that any such change shall be defined in the written
agreement executed pursuant to Section 5.2(a) at the time of grant.  No such
modification shall in any event cause the value of an ICU award made to any one
Participant to exceed the maximum possible award as defined in Section
5.2(c)(1).

             (e)         Payment of ICU Account.  Payment of the value of each
ICU shall be made to the Participant, or, if applicable, a designated
beneficiary, as soon as practicable after valuation.  Such payment may be made
in cash, Stock, Rights to Restricted Stock, Restricted Stock or any combination
thereof, as the Committee shall determine at the time of grant.  If payment is
made in Stock, Rights to Restricted Stock or Restricted Stock, the shares shall
be valued at Fair Market Value (as adjusted for any restrictions) on the date
the Incentive Period expires.

SECTION 6.    PERFORMANCE SHARES AND PERFORMANCE UNITS

             6.1        Performance Awards.   (a)  Performance Agreement.  Each
award of Performance Shares and Performance Units shall be evidenced by a
written agreement, executed by the Participant and Pentair.  Such agreement
shall establish all terms and conditions applicable to the payment of a
Performance Share or Performance Unit as the Committee may determine, including
the achievement of relevant performance objectives.  These performance
objectives shall include such financial measures as return on shareholders
equity, growth in earnings per share, return on sales, growth in income, growth
in sales and various techniques which compare actual returns with required
returns based on cost of capital criteria.

             (b)        Performance Accounts.  At such time as a performance
award is made, Pentair shall establish an account ("Performance Account") for
each Participant and credit the Performance Units and Performance Shares awarded
to such account.  Performance Shares shall be credited in the form of Restricted
Stock or Rights to Restricted Stock.  The maintenance of Performance Accounts is
principally a bookkeeping function, and does not entitle a Participant to
payment of any awards hereunder.

             (c)         Dividends.  Dividends or the equivalent paid with
respect to Restricted Stock shall be paid in cash to the Participant as and when
declared, or as other determined by the Committee. The Committee shall determine
whether dividends or the equivalent declared on Stock subject to Rights to
Restricted Stock shall be paid when declared, or as otherwise determined by the
Committee.  Dividends, regardless of when paid, shall be subject to all
applicable withholding taxes.

             6.2        Performance Period and Targets.  (a)  Performance
Period.  The Performance Period shall be established by the Committee at the
time of the award.  This period may differ for each award granted to any one
Participant.

             (b)        Performance Targets.  At the time a performance award is
established, the Committee shall establish such performance targets as it
determines to be relevant.  Successful completion of performance targets within
the designated Performance Period shall be certified by the Committee, using
such measures of performance during the Performance Period as are specified in
the performance agreement.

             6.3        Earning a Performance Award.  The Committee shall pay a
performance award to a Participant based on the degree of attainment of the
relevant performance targets during the Performance Period, and in accordance
with the provisions of the performance agreement.  The maximum amount of
compensation a Participant may be granted by reason of a performance award in
any one calendar year shall be $100,000, calculated by reference to Fair Market
Value of the award on date of grant.

             6.4        Payment of Performance Awards.  (a)  Time for Payment.
No performance award shall be payable until after earned in accordance with the
terms and conditions of the performance agreement, unless otherwise provided in
the Plan or in the sole discretion of the Committee.  Any Performance Shares,
Performance Units or other amounts credited to a Performance Account shall be
paid to the Participant only when, and to the extent, the Committee so
determines.  All such determinations shall be made during the four (4) month
period immediately following the end of the Performance Period as established in
the performance agreement.

             (b)        Form of Payment.  Payment of Performance Shares or
Performance Units shall be in the form of cash, Stock, Rights to Restricted
Stock or Restricted Stock, or a combination thereof as determined by the
Committee at the time of grant.  If payment is made in Stock, Rights to
Restricted Stock or Restricted Stock, the shares shall be valued at Fair Market
Value (as adjusted for any restrictions) on the date the Performance Period
expires.

             6.5        Bonus Plans.  (a)  Executive Bonus Award.  On February
14, 1996, Pentair adopted the Executive Officer Performance Plan (“EOPP”), an
annual bonus plan designed to compensate participating executive officers for
performance as measured against the key financial measurements defined in the
EOPP plan.  Cash awards under the EOPP are limited to an amount equal to an EOPP
participant’s annual base salary, even though a total bonus award under the EOPP
may exceed that amount.  To the extent an annual bonus award exceeds the amount
which can be paid in cash pursuant to the EOPP, the balance shall be considered
an award of Performance Shares payable in the form of Restricted Stock under the
Plan.  The performance targets applicable to such Performance Shares shall be
the same as the criteria established under the EOPP for purposes of earning the
award.  The Performance Shares so granted shall be subject to any vesting
conditions the Committee may impose as of the date the Performance Shares are
issued.  The maximum amount of compensation a Participant may be granted by
reason of a Performance Share award under the EOPP in any one calendar year is
equal to the maximum award available to such Participant under the EOPP, reduced
by the amount of such award payable to the Participant in cash.

             (b)        Management Incentive Plan.  Pentair also maintains an
annual bonus plan (the “MIP”) which provides incentive compensation for
management employees other than executive officers.  Like the EOPP, cash awards
under the MIP are limited to an amount equal to a MIP participant’s annual base
salary, even though a total bonus award under the MIP may exceed that amount. 
To the extent such an annual bonus award exceeds the amount which can be paid in
cash under the MIP, the balance shall be considered an award of Performance
Shares payable in the form of Restricted Stock under the Plan.  The Performance
Shares so granted shall be subject to any vesting conditions the Committee may
impose as of the date the Performance Shares are issued.  The maximum amount of
compensation a Participant may be granted by reason of a Performance Share award
under the MIP in any one calendar year is equal to the maximum award available
to such Participant under the MIP reduced by the amount of such award payable to
the Participant in cash.

SECTION 7.    TERMINATION OF EMPLOYMENT

             7.1        General Rule.  Except as otherwise provided herein,
Options and SARs may be exercised and Restricted Stock, Rights to Restricted
Stock, ICUs, Performance Share or Performance Unit awards paid to a Participant
only in accordance with the terms and conditions specified by the Committee at
the time of grant.

             7.2        Exceptions for Death, Disability or Retirement.  (a) 
Death of Participant.  If a Participant's employment terminates due to death,
any benefits under the Plan may be transferred to the beneficiary designated by
the Participant.  If no beneficiary has been duly designated, said benefits
shall transfer pursuant to the provisions of such Participant's will, or if
there is no will, by the laws of intestate succession in the state in which the
Participant is domiciled on the date of death.  The individual who succeeds to
the Participant's benefits under the Plan may:

(i) exercise any outstanding Options to the same extent the Participant was
entitled to exercise such Options, together with any Options the Committee may
accelerate, at any time prior to the earlier of six (6) months from the date of
the Participant's death, or the date the Options would otherwise expire by their
terms;     (ii) receive payment of any shares of Restricted Stock or Rights to
Restricted Stock based on a deemed lapse of the restrictions, or of any ICUs
based on a deemed expiration of the Incentive Period and attainment of the
relevant performance goals, provided that any such payment may be either
prorated or otherwise paid as determined by the Committee;     (iii) receive
payment of a Performance Share or Performance Unit award, as determined by the
Committee, based on the degree to which established performance targets had been
attained as of the Participant's death.

 

(b) Disability of Participant.  A Participant who becomes Disabled may:     (i)
exercise outstanding Options that are otherwise exercisable, together with any
Options the Committee may accelerate, at any time prior to the earlier of twelve
(12) months after the date of Disability or the date the Options would otherwise
expire by their terms;     (ii) be paid a prorated amount of an award of
Restricted Stock or Rights to Restricted Stock or ICUs, determined by
application of the payment provisions in Section 7.2(a)(ii), based on a deemed
lapse of restrictions or a deemed expiration of an Incentive Period and
attainment of the relevant performance goals;     (iii) be paid a Performance
Share or Performance Unit award prior to expiration of a Performance Period, as
the Committee shall determine by considering the degree of attainment of
established performance targets.     (c) Retirement.  At the time of Retirement,
a Participant may:     (i) exercise outstanding Options which are otherwise
exercisable, together with any Options the Committee may accelerate, at any time
prior to the earlier of thirty (30) days following Retirement, or the date the
Options would otherwise expire by their terms;     (ii) receive a prorated
payment of an award of Restricted Stock, Rights to Restricted Stock or ICUs,
determined by application of the payment provisions in Section 7.2(a)(ii), based
on a deemed lapse of restrictions or a deemed expiration of an Incentive Period
and, if applicable, attainment of relevant performance goals;     (iii) receive
a payment of Performance Shares or Performance Units as the Committee shall
determine by considering the degree to which performance targets have been
attained.

             (d)        Other Termination of Employment.  (1)  Termination Not
for Cause.  If a Participant’s employment ends for reasons other than those
listed in Sections 7.2 or 7.3, outstanding Options may be exercised no later
than the earlier of thirty (30) days following such termination, or the date the
Options would, by their terms, expire.   Any other outstanding awards under the
Plan, to the extent not then earned and paid to the Participant, shall terminate
unless accelerated by the Committee, subject to the provisions of Section 8.1.

             (2)         Termination for Cause.  If a Participant's services are
terminated for cause, as determined by the Committee, all Options or other
benefits granted under the Plan, to the extent not already exercised or
otherwise earned or paid, shall terminate.

             7.3        Change in Control.  (a)   Definitions.  Unless the
context requires otherwise, when capitalized the terms listed below shall have
the following meanings when used in this or any other section of the Plan:

(1) “Change in Control” is a change in control of Pentair, as that term is
defined in the KEESA.     (2) “KEESA” is the Key Executive Employment and
Severance Agreement between Pentair and key executives, as approved by the Board
effective August 23, 2000.

             (b)        Treatment of Options.  Upon the occurrence of a Change
in Control, all Options granted to a Participant who is then employed by Pentair
or an Affiliate shall, to the extent not then vested or exercised, become fully
vested and immediately exercisable without regard to the terms and conditions
attached to such Options at the time of grant.  To the extent such Options are
then exercised under circumstances which would otherwise result in a grant of
Reload Options to the Participant, no such Reload Options will be granted.

             (c)         Treatment of Restricted Stock.  Upon the occurrence of
a Change in Control the restrictions then applicable to all outstanding shares
of Restricted Stock awarded under the Plan shall automatically lapse.  If on the
Change in Control date any dividends declared with respect to such Restricted
Stock have not been paid to the Participant, then all such amounts shall be paid
within ten (10) days of the Change in Control date.

             (d)        Treatment of Rights to Restricted Stock.  Upon the
occurrence of a Change in Control, all Rights to Restricted Stock shall be fully
and immediately vested and the participant shall be paid within ten (10) days
the cash value of the shares of Stock which otherwise would have been issued
based on the Fair Market Value of the Stock on the Change in Control date,
together with any then unpaid dividends which have been declared on the Stock
subject to the award of Rights to Restricted Stock.

             (e)         ICUs.  Outstanding ICUs shall be valued by assuming the
corporate performance goals for the applicable Incentive Period have been met
and shall be paid in cash within ten (10) days of the Change in Control date, as
follows:

(i)          one-third of the ICUs awarded less than one (1) year prior to the
Change in Control date shall be paid;

(ii)         two-thirds of the ICUs awarded one (1), but less than two (2) years
prior to the Change in Control date shall be paid;

(iii)        all of the ICUs awarded two (2) or more years prior to the Change
in Control date shall be paid.

             (f)         Performance Shares.  Upon the occurrence of a Change in
Control the restrictions then applicable to all outstanding Performance Shares
shall lapse and any dividends declared with respect to such shares which have
not been paid shall be paid within ten (10) days of the Change in Control date.

             (g)        Performance Units.  Outstanding Performance Units shall
be valued by assuming all performance targets for the applicable Performance
Period have been fully met and shall be paid as cash within ten (10) days of the
Change in Control date, as follows:

(i) one-third of the Performance Units granted less than one (1) year prior to
the Change in Control date shall be paid;     (ii) two-thirds of the Performance
Units granted one (1) but less than two (2) years prior to the Change in Control
date shall be paid;     (iii) all of the Performance Units granted two (2) or
more years prior to the Change in Control date shall be paid.

 

             (h)        Participants Covered under a KEESA.  The provisions of
this Section 7.3 shall also apply to a Participant who terminates employment
before a Change in Control if the Participant has entered into a KEESA and is
entitled to benefits thereunder pursuant to Section 2(b) of the KEESA.

             (i)          Governing Documents.  In the case of any conflict
between the provisions of this Section 7.3 and any other provision of the Plan,
this Section 7.3 will control.  In the case of any conflict between the terms of
this Plan and the terms and provisions of a Participant’s KEESA, the terms of
such KEESA shall control to the extent more beneficial to such Participant, and
the obligations of Pentair under such KEESA shall be in addition to any of its
obligations under the Plan.

SECTION 8.  CHANGES TO AWARDS

             8.1        Acceleration of Benefits.  The Committee shall have the
discretion to accelerate the exercise date of an Option or SAR or the time at
which restrictions on Stock or Rights thereto lapse, to remove any Stock
restrictions or to accelerate the expiration of an Incentive Period or
Performance Period due to changes in applicable tax or other laws, or such other
changes of circumstances as may arise after the date of an award under the Plan,
or to take any such similar action it may decide, in its absolute discretion, is
in the best interests of Pentair and equitable to a Participant (or such
Participant's heirs or beneficiaries).  Notwithstanding the above, however, the
Committee shall have no discretion to increase the amount of compensation a
Participant could earn by application of the preestablished performance goals
and financial measurements relevant to the award, although the Committee shall
retain the discretion to decrease any such award. Any action by the Committee to
accelerate a grant or award for reasons other than death, disability or change
in control of Pentair shall include application of a commercially reasonable
discount to the compensation payable to reflect the value of accelerated
payment.

             8.2        Accounting Standards.  Calculation of changes to any
performance goal established  for purposes of making awards under the Plan shall
be without regard to changes in accounting methods used by Pentair or in
accounting standards that may be required by the Financial Accounting Standards
Board after the goal is established and prior to the time compensation earned on
account of achievement of the relevant performance goal is paid to the
Participant.

             8.3        Amendment of Awards.  The Committee shall have the
discretion to amend the terms of any grant or award made under the Plan.  Any
such amendment may be made either prospectively or retroactively, as necessary,
provided that no such amendment shall either impair the rights of an affected
Participant without the consent of such Participant or amend the terms of an
Option so as to reduce the Option price.  Absent shareholder approval, the
Committee may not cancel any outstanding Option and replace it with a new Option
which has a lower Option price, if such action would have the same economic
effect as reducing the Option price of such a canceled Option.

SECTION 9.    MISCELLANEOUS PROVISIONS

             9.1        Stockholder Privileges.  (a)  Options. Until such time
as a Stock certificate is issued, a Participant, or other person entitled to
exercise an Option under the Plan, shall have none of the privileges of a
stockholder with respect to Stock covered by an Option granted under this Plan.

             (b)        Other Awards.  Upon delivery of Restricted Stock to a
Participant (or to an escrow holder, if applicable) such Participant shall have
all of the rights of a shareholder with respect to the Restricted Stock, subject
to the restrictions imposed, including the right to receive dividends and vote
the shares of Restricted Stock. Participants for whom an account is established
to record an award of Rights to Restricted Stock shall not have the rights of a
shareholder until such time as the Rights to Restricted Stock vest, but may, in
the discretion of the Committee, receive payment of or credit for the equivalent
of dividends otherwise payable with respect to the number of shares of Stock to
which such Rights to Restricted Stock relate.

             In the event of forfeiture, the certificate or certificates, if
any, representing such Restricted Stock shall be delivered to Pentair,
accompanied by executed instruments of transfer.  If the Restricted Stock is
held in escrow, Pentair shall be entitled to have the certificates representing
the Restricted Stock redelivered to it out of escrow.

             (c)         Interest.  The Committee may provide for the crediting
of earnings interest with respect to Performance Units or ICUs credited to a
Participant's account.  Any rate of earnings credited hereunder shall be
determined by the Committee.

             (d)        Sale of Stock or Restricted Stock.  The Committee may
fix a period during which any Stock, Right to Restricted Stock or Restricted
Stock acquired under the Plan may not be sold, provided that the Committee may
not fix any period which is less than or which exceeds such requirements as may
be imposed by applicable state or federal law.

             9.2        Amendment, Suspension, Modification and Termination of
Plan.  The Committee, subject to approval by the Board, may amend or modify the
Plan at any time to conform to changes in applicable laws or in any other
respect deemed to be in the best interests of Pentair. Pursuant to Code section
422, however, no such amendment shall, without shareholder approval (i)
materially increase the number of shares of Stock as to which ISOs may be
granted under the Plan, (ii) materially modify the requirements as to
eligibility to receive Options under the Plan, (iii) materially increase the
benefits accruing to Participants receiving ISOs under the Plan, (iv) reduce an
ISO Option price below Fair Market Value on the day the Option is granted, (v)
permit the award of SARs other than in tandem with an ISO, (vi) extend the
period during which an Option may be granted or exercised, or (vii) extend the
termination date of the provisions of the Plan which permit the granting of
ISOs. No amendment or modification of the Plan shall adversely affect any
Participant under the Plan, or any section thereof, without such Participant's
consent.

             9.3        Administration.  The Plan shall be administered by the
Committee.  Pursuant to this delegation, the Committee is authorized to (i)
interpret and construe the Plan, (ii) adopt, amend, or rescind rules and
regulations relating to the Plan, and (iii) make all other determinations
necessary or advisable for the administration of the Plan, to the extent not
contrary to the express provisions of the Plan.  Any actions, determinations or
other interpretations made by the Committee within the scope of its authority
shall be final, binding and conclusive for all purposes.

             9.4        Indemnification.  To the extent permitted by law,
members of the Committee and the Board shall be indemnified and held harmless by
Pentair with respect to any loss, cost, liability or expense that may reasonably
be incurred in connection with any claim, action, suit or proceeding which
arises by reason of any act or omission under the Plan, taken within the scope
of the authority delegated herein.

             9.5        Expenses.  The expenses of maintaining and administering
this Plan shall be borne by Pentair.

             9.6        Rights of Participants.  Nothing in this Plan shall
interfere with or limit in any way the right of Pentair or an Affiliate to
terminate any individual's employment at any time, with or without notice or
cause.  This Plan does not, nor is it intended to, confer upon any employee the
right to continue in the employment of Pentair or an Affiliate.

             9.7        Transferability.   (a)  Nontransferability.  Except as
otherwise specified in the Plan, Options, SARs, Restricted Stock, Rights to
Restricted Stock, ICUs, Performance Shares and Performance Units granted or
awarded under the Plan shall not be transferrable.

             (b)        Designation of Beneficiary(ies).  A Participant may
designate a person or persons to receive his or her Plan benefits in the event
of death.  Such designation shall be on forms as prescribed by the Committee and
may be modified or revoked only in writing.

             9.8        Governing Law.  To the extent not preempted by
applicable federal law, this Plan shall be construed and interpreted in
accordance with the substantive laws of the State of Minnesota.

             IN WITNESS WHEREOF, this amended and restated Plan has been
executed this ____ day of ___________, 2001.

  PENTAIR, INC.           By  

--------------------------------------------------------------------------------

        Chief Executive Officer           By  

--------------------------------------------------------------------------------

    Roy T. Rueb     Secretary

 